Name: Commission Regulation (EEC) No 3103/80 of 28 November 1980 fixing for the 1979/80 sugar marketing year the amount of the production levy and the amount to be paid by sugar manufacturers to beet sellers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 324/62 Official Journal of the European Communities 29 . 11 . 80 COMMISSION REGULATION (EEC) No 3103/80 of 28 November 1980 fixing for the 1979/80 sugar marketing year the amount of the production levy and the amount to be paid by sugar manufacturers to beet sellers THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ( 1 ), as last amended by Regulation (EEC) No 1396/78 (2), and in particular Article 27 (7) thereof, Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 700/73 (3), as last amended by Regulation (EEC) No 1 14/79 (4 ), provides that the amount of the production levy must be fixed for each sugar marketing year ; whereas the criteria for fixing the said amount are laid down in Article 27 (2) of Regulation (EEC) No 3330/74 ; Whereas the amount which results from the calcula ­ tion of the levy is less than the maximum amount fixed at 12-33 ECU per 100 kilograms of white sugar by Regulation (EEC) No 1289/79 (5); Whereas Article 27 (4) of Regulation (EEC) No 3330/74 provides that, where the production levy is less than the maximum amount, sugar manufacturers shall pay beet sellers the difference between those two amounts up to a percentage to be determined ; whereas Article 6 ( 1 ) of Regulation (EEC) No 700/73 provides that this amount shall be fixed at the same time as the amount of the production levy ; whereas, for the 1979/80 sugar marketing year, Article 5 of Regulation (EEC) No 1289/79 fixed that percentage at 60 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The amount of the production levy for the 1979/80 sugar marketing year shall be 1 2-03 ECU per 1 00 kilo ­ grams of white sugar . Article 2 The amount to be paid pursuant to the second sub ­ paragraph of Article 27 (4) of Regulation (EEC) No 3330/74 for the 1979/80 sugar marketing year shall be 0-23 ECU per tonne of standard quality beet. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1980 For the Commission Finn GUNDELACH Vice-President (!) OJ No L 359, 31 . 12 . 1974, p . 1 . (2 ) OJ No L 170, 27. 6 . 1978 , p . 1 . (} ) OJ No L 67, 14 . 3 . 1973, p . 12 . ( «) OJ No L 17, 24 . 1 . 1979 , p . 7 . (5 ) OJ No L 162, 30 . 6 . 1979 , p . 3 .